 

Exhibit 10.1

 



AMENDMENT NO. 4

 

to

 

EMPLOYMENT AGREEMENT

dated May 3, 2012

 

by and among

AXIS Specialty Limited (the “Company”)

AXIS Capital Holdings Limited (the “Parent”)

 

and

 

Albert A. Benchimol (the “Executive”)

Effective: December 6, 2018

 

WHEREAS, AXIS Specialty U.S. Services, Inc. (“U.S. Services”) and the Executive
entered into a letter agreement dated May 3, 2012, and agreed to amend such
letter agreement on March 9, 2015 (Amendment No. 1) and January 19, 2016
(Amendment No. 2);

 

WHEREAS, U.S. Services, the Company and the Executive agreed to further amend
such letter agreement on January 1, 2017 (Amendment No. 3) (with such letter
agreement and amendments collectively referred to herein as the “Agreement”), in
consideration of the Executive’s employment as Chief Executive Officer and
President of the Parent; and

 

WHEREAS, the Company, the Parent and the Executive have determined that it is in
the best interests of the Company, the Parent and their shareholders to amend
the Agreement to: (i) extend the Executive’s term of service and (ii) revise
provisions related to the payment of severance to the Executive in the event of
his termination without “Cause” or his resignation for “Good Reason” as defined
in the Agreement;

 

NOW, THEREFORE, the Agreement is hereby amended, effective as of the date
hereof, as follows:

 

1.Section 3a of the Agreement (Employment Term) is hereby amended by deleting
the reference to “December 31, 2018” and replacing with “December 31, 2023”.

 

2.Section 4d of the Agreement (Severance Payments for Termination by the Company
without Cause) is hereby amended as follows:

 

§at the end of the last sentence of section 4d(v) “and” is deleted

 

§at the end of the last sentence of section 4d(vi) the period is replaced with
“; and”

 

§the following new section 4d(vii) is added after section 4d(vi):

 



1 

 

 

“(vii)You will be paid a cash lump sum amount equal to your Annual Equity Award
Value. As used herein, the term “Annual Equity Award Value” shall mean the grant
date fair value of your most recent equity award under the Parent’s 2017
Long-Term Equity Compensation Plan, as it may be amended from time to time (or a
successor plan).”

 

3.Section 4e of the Agreement (Severance Payments for Termination by the Company
without Cause Following Change in Control) is hereby amended as follows:

 

§at the end of the last sentence of section 4e(v) “and” is deleted

 

§at the end of the last sentence of section 4e(vi) the period is replaced with
“; and”

 

§the following new section 4e(vii) is included after section 4e(vi):

 

“(vii)You will be paid a cash lump sum amount equal to your Annual Equity Award
Value.”

 

§the following text is included after new section 4e(vii), as described above:

 

“Notwithstanding the foregoing, if any amount or benefit to be paid or provided
to you under this Section 4(e) or under any other agreement with or plan or
program of the Company following a Change in Control would be an "Excess
Parachute Payment," within the meaning of Section 280G of the Internal Revenue
Code, but for the application of this sentence, then the payments and benefits
to be paid or provided will either be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment, or paid in
full, whichever of the foregoing approaches will, after taking into account the
applicable federal, state and local income and employment taxes and the possible
Section 280G excise tax (and any equivalent state or local excise taxes), result
in your receipt, on an after-tax basis, of the greatest amount of payments and
benefits. To the extent any payment or benefit needs to be reduced pursuant to
the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. You agree to cooperate fully with the Company to determine the benefits
applicable under this provision.”

 



2 

 

 

4.Section 4f of the Agreement (Termination by You for Good Reason) is hereby
amended as follows:

 

§at the end of the last sentence of section 4f(v) “and” is deleted

 

§at the end of the last sentence of section 4f(vi) the period is replaced with
“; and”

 

§the following new section 4f(vii) is included after section 4f(vi):

 

“(vii)You will be paid a cash lump sum amount equal to your Annual Equity Award
Value.”

 

5.Section 4g of the Agreement (Severance Payments for Termination by You for
Good Reason Following Change in Control) is hereby amended as follows:

 

§at the end of the last sentence of section 4g(v) “and” is deleted

 

§at the end of the last sentence of section 4g(vi) the period is replaced with
“; and”

 

§the following new section 4g(vii) is included after section 4g(vi):

 

“(vii)You will be paid a cash lump sum amount equal to your Annual Equity Award
Value.”

 

§the following text is included after new section 4g(vii), as described above:

 

“Notwithstanding the foregoing, if any amount or benefit to be paid or provided
to you under this Section 4(g) or under any other agreement with or plan or
program of the Company following a Change in Control would be an "Excess
Parachute Payment," within the meaning of Section 280G of the Internal Revenue
Code, but for the application of this sentence, then the payments and benefits
to be paid or provided will either be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment, or paid in
full, whichever of the foregoing approaches will, after taking into account the
applicable federal, state and local income and employment taxes and the possible
Section 280G excise tax (and any equivalent state or local excise taxes), result
in your receipt, on an after-tax basis, of the greatest amount of payments and
benefits. To the extent any payment or benefit needs to be reduced pursuant to
the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. You agree to cooperate fully with the Company to determine the benefits
applicable under this provision.”

 



3 

 

 

6.Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 

 

 

 

[Signatures on following page]

 

 

 

4 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 4 as of the
date first written above.

 



  AXIS CAPITAL HOLDINGS LIMITED                     By: /s/ Peter J. Vogt    
Name: Peter J. Vogt     Title: Executive Vice President and CFO            

AXIS SPECIALTY LIMITED

                    By: /s/ Richard Strachan     Name: Richard Strachan    
Title: Executive Vice President          

 

 



Accepted and agreed     as of the date first written above:                 /s/
Albert A. Benchimol     Albert A. Benchimol    

 





5 

